DETAILED ACTION
	This is a rejection summary in reply to the Response to Election/Restriction requirement filed 10/04/2021 for the application filed 8/20/2019. Claims 1-16 are pending.
Claims 6, 12-16 have been withdrawn without traverse in the reply filed 10/04/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Interview
In view of the interview request submitted 01/04/2022, with the interview occurring 01/21/2022, and based off the substance of the interview the rejections are maintained as described in the Office action mailed 11/23/2021. See below for rejection of new proposed amendments.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: manufactured part 101.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1, 6, and 11 includes the limitations “an energy source configured for transmitting a laser” 
wherein the specification recites “a laser being transmitted from an energy source 102 outfitted with a laser transmitter 104” (See Page 4 Lines 9-13 of Application). Therefore, specification an energy source 102 outfitted with a laser transmitter 104 transmitting a laser as corresponding structure for the claimed placeholder of “an energy source”. Claim 1, 8, and 10 also includes “an optical isolator configured to reduce the energy bounce back into the energy source” wherein the specification recites “The optical isolator 112 is positioned between the mirror 110 and the energy source 102 and can include metal 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“build plate configured to have a powder configured to be heated” should read “build plate configured to have a powder be heated”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed 11/23/2021.
Claims 1, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2011/0259862 A1), hereinafter Scott (provided by applicant in IDS dated 8/20/2019) in view of Kanko et al. (US 20170120337 A1), hereinafter Kanko.
Regarding Claim 1, Scott discloses an additive manufacturing apparatus (Abstract), comprising: an energy source configured for transmitting a laser (laser beam from a fibre laser source in optical module 310 Figure 3 [0065]); a build plate (build surface 3130 Figure 3 [0066]) configured to have a powder (powder [0033]) configured to be heated by the laser for additive manufacturing (laser scans over surface 3130 to heat powder in order to build object Figure 3 [0066-0067]); at least one mirror (scanning mirror 360 Figure 3) positioned between the energy source and the build plate (mirror 360 is intermediate between optical module 310 and build surface 3130 Figure 3), the at least one mirror configured to direct the laser from the energy source to the build plate (mirror 360 delivers laser beam into chamber 3120 with build surface 3130 [0066] Figure 3); and an optical isolator configured to reduce energy bounce back into the energy source (optical module has optical components like an optical isolator [0012]). 
Scott teaches the laser beam passes through a number of optical components 332 mounted on 
an invar linear rail 390 within the optical module and a galvanometer scanning mirror 360 delivers the laser beam through an f-theta lens 370 and a quartz window 3115 into the processing chamber 3120 (to the powder bed in the SLM apparatus [0044]) or build chamber of the SLM apparatus 3100 ([0065]). Although not explicitly stated that the powder is heated on the build plate in the chamber by the laser, it would be obvious to one of ordinary skill in the art to know the laser of Scott is capable of directly heating the powder on the build plate in the chamber as this process is very well-known in the art and makes the laser sintering manufacturing process more efficient. Similarly, although not explicitly stated the optical isolator is configured to reduce energy bounce back, it is well-known in the art that such an optical isolator prevents light reflections into laser sources and protects laser sources from back-
	Scott teaches some advantages of the disclosed optical components include allowing of a dynamic focusing to deliver a focused spot to the build surface within the additive manufacturing apparatus, leading to a more desirable manufactured object ([0011]). Scott is deficient in explicitly disclosing the optical isolator includes metal components, glass components, crystal components, and/or fiber optic components. 
	In the analogous art, Kanko teaches the material modification process may be a part of an additive manufacturing process, like powder bed 3D printing ([0148]). Kanko discloses the optical isolator includes metal components, glass components, crystal components, and/or fiber optic components (optical isolator 400 is fiber coupled and comprises fiber components [0412]). Kanko teaches the advantage of the fiber optic isolator is to correct for mismatches between the two inter ferometer arms arising from polarization effects in single mode fiber and also to optimize diffraction grating efficiency ([0412]).
	The teachings of Kanko and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device using powder layer deposition ([0148]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Scott such that the optical isolator includes metal components, glass components, crystal components, and/or fiber optic components, as the additive manufacturing apparatus of Scott in order is to correct mismatches between the two inter ferometer arms arising from polarization effects in single mode fiber and also to optimize diffraction grating efficiency.


    PNG
    media_image1.png
    709
    1063
    media_image1.png
    Greyscale

Regarding Claim 4, Scott discloses the optical isolator is positioned between the build plate and the energy source (optical components in optical module 310 [0012]).
Although not explicitly stated the isolator, optical component, is between the build plate and 
energy source itself, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position in such a manner between the plate and source to effectively reduce the back-reflections with the intent of not damaging the energy source, and would have reasonable expectation of success in doing so.
Regarding Claim 8, Scott discloses an optical arrangement for an additive manufacturing system (optical module Figure 3 Abstract), comprising: at least one mirror positioned between an energy source and a build plate (mirror 360 is intermediate between optical module 310 and build surface 3130 Figure 3), wherein the at least one mirror is configured to direct a beam from the energy source to the build plate (mirror 360 delivers laser beam into chamber 3120 with build surface 3130 [0066] Figure 3); and [0012]). 
Although not explicitly stated the optical isolator is configured to reduce energy bounce back, it 
is well-known in the art that such an optical isolator prevents light reflections into laser sources and protects laser sources from back-reflections, leading to longer use of a laser source in an additive manufacturing system.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0259862 A1) in view of Kanko (US 20170120337 A1), as applied to Claim 1 above, and further in view of Miki et al. (US-20180207871-A1), hereinafter Miki.
Regarding Claim 2, Scott in view of Kanko disclose all of the limitations as set forth above in the rejection of Claim 1. Scott in view of Kanko are deficient in disclosing the laser emits from about 800 nm to about 2200 nm near-infrared wavelength.
In the analogous art, Miki teaches a manufacturing method of a three-dimensional shaped 
object includes a first step of depositing powder to form a powder layer, and a second step of scanning and irradiating an energy beam to the powder layer to melt and then solidifying the powder layer to form a solidified layer (Abstract). Miki discloses the laser emits from about 800 nm to about 2200 nm near-infrared wavelength (fiber laser of 1070 nm in wavelength is within claimed range [0042]). Miki teaches that wavelength is used in one embodiment, such that after melting the powder from laser source 9, the molten powder is cooled to solidify and to form the contour area, and that such a wavelength is employed to be able to utilize natural cooling, which may manufacture a more desired product ([0079]). The teachings of Miki and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device using powder layer deposition and the use of energy beams/lasers to form melt an object on a build plate (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
[0079]).

    PNG
    media_image2.png
    653
    798
    media_image2.png
    Greyscale

Regarding Claim 3, Scott in view of Kanko disclose all of the limitations as set forth above in the rejection of Claim 1. Scott in view of Kanko are deficient in disclosing the build plate includes a powder disposed thereon of at least one of copper, silver, beryllium or other highly reflective metal.
Miki teaches the build plate includes a powder disposed thereon of at least one of copper, 
[0078]). Miki does not explicitly limit their list of powder materials to at least one of copper, silver, beryllium or other highly reflective metal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed materials from the list taught by Miki with a reasonable expectation of success in doing so.
Miki teaches one advantage of a copper powder is to prevent the projection from interfering with the squeegee in depositing the powder and to improve form accuracy of the three-dimensional shaped object with the disclosed metal powder list ([0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the additive manufacturing apparatus of Scott in view of Kanko such that the build plate includes a powder disposed thereon of at least one of copper, silver, beryllium or other highly reflective metal, as the additive manufacturing apparatus of Scott in view of Kanko as such was recognized to prevent the projection from interfering with the squeegee in depositing the powder and to improve form accuracy of the three-dimensional shaped object with the disclosed metal powder list ([0117]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0259862 A1) in view of Kanko (US 20170120337 A1), as applied to Claim 8 above, and further in view of Miki (US-20180207871-A1).
Regarding Claim 9, Scott in view of Kanko disclose all of the limitations as set forth above in the rejection of Claim 8. Scott in view of Kanko are deficient in disclosing the build plate includes a powder disposed thereon of at least one of copper, silver, beryllium or other highly reflective metal.
Miki teaches the build plate includes a powder disposed thereon of at least one of copper, 
[0078]). Miki does not explicitly limit their list of powder materials to at least one of copper, silver, beryllium or other highly reflective metal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed materials from the list taught by Miki with a reasonable expectation of success in doing so.
Miki teaches one advantage of a copper powder is to prevent the projection from interfering with the squeegee in depositing the powder and to improve form accuracy of the three-dimensional shaped object with the disclosed metal powder list ([0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the additive manufacturing apparatus of Scott in view of Kanko such that the build plate includes a powder disposed thereon of at least one of copper, silver, beryllium or other highly reflective metal, as the additive manufacturing apparatus of Scott in view of Kanko as such was recognized to prevent the projection from interfering with the squeegee in depositing the powder and to improve form accuracy of the three-dimensional shaped object with the disclosed metal powder list ([0117]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0259862 A1) in view of Kanko (US 20170120337 A1), as applied to Claim 1 above, and further in view of Dave et al. (US 2017/0090462 A1), hereinafter Dave.
Regarding Claim 5, Scott in view of Kanko disclose all of the limitations as set forth above in the rejection of Claim 1. Scott in view of Kanko are deficient in disclosing the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator.
In the analogous art, Dave teaches an additive manufacturing system (Abstract) using lasers 
[0020]) to form an object from powders used in the process ([0015]). Dave discloses the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator (dichroic coating for mirror [0020]). Dave teaches the advantage for such a coating on a mirror to allow the creation of multiple hot spots from a single higher power electron beam and to modulate these precisely over any arbitrary temporal pattern as well as a controllable spatial pattern ([0020]). The teachings of Dave and the claimed invention would be considered analogous because both ascertain to an additive manufacturing system (Abstract) using lasers ([0020]) to form an object from powders used in the process ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the additive manufacturing apparatus of Scott in view of Kanko such that the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator, as the additive manufacturing apparatus of Scott in view of Kanko to allow the creation of multiple hot spots from a single higher power electron beam and to modulate these precisely over any arbitrary temporal pattern as well as a controllable spatial pattern ([0020]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0259862 A1) in view of Kanko (US 20170120337 A1), as applied to Claim 8 above, and further in view of Dave (US 2017/0090462 A1).
Regarding Claim 10, Scott in view of Kanko disclose all of the limitations as set forth above in the rejection of Claim 8. Scott in view of Kanko are deficient in disclosing the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator.
Dave discloses the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator (dichroic coating for mirror [0020]). Dave teaches the advantage for such a coating on a mirror to allow the creation of multiple hot spots from a single higher power electron beam and to modulate these precisely over any arbitrary temporal pattern as well as a controllable spatial pattern [0020]). The teachings of Dave and the claimed invention would be considered analogous because both ascertain to an additive manufacturing system (Abstract) using lasers ([0020]) to form an object from powders used in the process ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the additive manufacturing apparatus of Scott in view of Kanko such that the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator, as the additive manufacturing apparatus of Scott in view of Kanko to allow the creation of multiple hot spots from a single higher power electron beam and to modulate these precisely over any arbitrary temporal pattern as well as a controllable spatial pattern ([0020]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0259862 A1) in view of Kanko (US 20170120337 A1), as applied to Claim 1 above, and further in view of Liu (US 2015/0343664 A1).
Regarding Claim 7, Scott in view of Kanko disclose all of the limitations as set forth above in the rejection of Claim 1. Scott in view of Kanko are deficient in disclosing the laser that the energy source is configured to transmit is a polarized laser.
In the analogous art, Liu teaches methods and systems for three-dimensional additive 
manufacturing of samples are disclosed, including generating electromagnetic radiation from an ultrashort pulse laser (Abstract). Liu discloses the laser that the energy source is configured to transmit is a polarized laser (polarized high energy/power pulses [0038] circularly polarized laser pulses [0044]). Liu teaches the advantages of such a polarized laser include breaking the directionality of dendritic structures, thus making the sample robust against mechanical and thermal stresses in all directions, making for a better manufactured object ([0038]). The teachings of Liu and the claimed invention would be considered analogous because both ascertain to an additive manufacturing system using powder layer deposition and the use of polarized lasers to form melt an object on a build plate (Abstract).

the claimed invention to modify the additive manufacturing apparatus of Scott in view of Kanko such that disclosing the laser that the energy source is configured to transmit is a polarized laser, as the additive manufacturing apparatus of Scott in view of Kanko in order to break the directionality of dendritic structures, thus making the sample robust against mechanical and thermal stresses in all directions, making for a better manufactured object ([0038]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0259862 A1) in view of Kanko (US 20170120337 A1), as applied to Claim 1 above, and further in view of Pokrass et al. (US 2021/0008793 A1), hereinafter Pokrass.
Regarding Claim 11, Scott in view of Kanko disclose all of the limitations as set forth above in the rejection of Claim 8. Scott in view of Kanko are deficient in the energy source is configured to transmit is a non-polarized laser.
In the analogous art, Pokrass teaches method of additive manufacturing of a three-dimensional 
object, including dispensing from a first array of nozzles a modeling material formulation containing a polyimide precursor to form a layer in a configured pattern corresponding to a shape of a slice of the object; applying to the layer ultraviolet radiation and infrared radiation from two different radiation sources (Abstract). Pokrass discloses the laser that the energy source is configured to transmit is a non-polarized laser (modifying agents, including UV sources can be polar or non-polar [0251-0254]). Pokrass teaches the advantages of such a non-polarized laser are to polymerize and/or undergo cross-linking upon exposure to UV radiation ([0173]) with the specific light intensity of 2000 J/cm2, leading to a more efficient printing process ([0252]). The teachings of Pokrass and the claimed invention would be considered analogous because both ascertain to an additive manufacturing system using layer deposition and the use of polarized lasers to form melt an object on a build plate (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
[0173]) with the specific light intensity of 2000 J/cm2, leading to a more efficient printing process ([0252]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754